         Case 5:21-cv-00007 Document 17 Filed on 05/19/21 in TXSD Page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

    UNITED STATES OF AMERICA,                      §
                                                   §
                            Plaintiff,             §
                                                   §
    v.                                             §          CASE NO. 5:21-CV-007
                                                   §
    49.71 ACRES OF LAND, MORE OR LESS,             §
    SITUATE IN WEBB COUNTY,                        §
    STATE OF TEXAS; AND EMERALD                    §
    RIVERVIEW DEVELOPMENT, LTD.                    §
                                                   §
                          Defendants.              §



JOINT MOTION FOR EXTENSION OF STAY AND CORRESPONDING EXTENSION
OF DEFENDANTS’ DEADLINE TO FILE A REPLY TO PLAINTIFF’S RESPONSE TO
       MOTION TO DISMISS AND TO STRIKE IMPROPER PLEADING



          The United States, through Assistant United States Attorney Chanmealea Thou, and

Emerald Riverview Development, LTD. (“Defendant”), through Attorney Kenneth A. Valls,

respectfully ask for clarification regarding the order granting motion for a continuance of the filing

of a status conference scheduled for May 19, 2021 to July 22, 2021.

                                         BACKGROUND

          The United States commenced this case on January 12, 2021 by filing the Declaration of

Taking, which sought to acquire a temporary assignable easement in property identified as LRT-

LRN-1024E (“Subject Property”).1 On March 5, 2021, Defendant filed a motion to dismiss.2 On

March 26, 2021, the United States filed a response to the motion to dismiss and a motion to strike

improper pleading.3 On April 1, 2021, the United States and Defendant jointly filed a motion to




1
  Dkt. No. 2.
2
  Dkt. No. 8.
3
  Dkt. No. 12.
                                              Page 1 of 4
         Case 5:21-cv-00007 Document 17 Filed on 05/19/21 in TXSD Page 2 of 4

stay and extend Defendant’s reply deadline,4 which the Court granted on April 7, 2021 and

scheduled a status conference for May 19, 2021.5 In that Order, the Court stays the case until the

status conference to be held on May 19, 2021, and orders that Defendants’ reply to Plaintiff’s

response to the motion to dismiss is due seven days after the date the stay expires.

          On May 7, 2021, the Parties jointly requested a continuance of the status conference on

May 19, 2021.6 This Court granted the request on May 11, 2021, thereby resetting the status

conference for July 22, 2021.7 The Parties now jointly request that this case be considered stayed

until the July 22nd status conference, and that the deadline for Defendants to reply to Plaintiffs’

response to the motion to dismiss and motion to strike improper pleading be consequently extended

to seven days after the July 22, 2021 status conference in accordance with the Court’s previous

order.

                                         REQUEST FOR RELIEF

          The   Parties believe the continuance of the stay and reply deadline sought herein will

preserve judicial and party resources as set out in the Motion for a Continuance of the Status

Conference, and that it will be in the spirit of the initial Order extending the stay in this case, both

of which were based on the following reasons:

          1. This is a federal land condemnation action seeking to acquire property in order “to

             construct, install, operate, and maintain roads, fencing, vehicle barriers, security

             lighting, cameras, sensors, and related structures designed to help secure the United

             States/Mexico border within the State of Texas.”8

          2. On January 20, 2021, President Joseph R. Biden, Jr. issued a Presidential Proclamation,

             terminating the national emergency at the Southern Border Wall and directing “a



4
  Dkt. No. 13.
5
  Dkt. No. 14.
6
  Dkt. No. 15.
7
  Dkt. No. 16.
8
  Dkt. No. 2, Schedule B.
                                              Page 2 of 4
      Case 5:21-cv-00007 Document 17 Filed on 05/19/21 in TXSD Page 3 of 4

             careful review of all resources appropriated or redirected to construct a southern border

             wall” through the development of “a plan for the redirection of funds concerning the

             southern border wall.” 9

        3. The plan for the redirection of funds concerning the southern border wall was expected

             to be developed within 60 days from the date of the proclamation, but as of this date

             no guidance has been forthcoming regarding the Subject Property.10

        Based on the foregoing, the parties request that the Court grant this motion and enter an

order extending the stay to July 22, 2021, which will consequently extend Defendants’ deadline to

file their reply to Plaintiff’s response to motion to dismiss to seven days after the status conference

currently set for July 22, 2021 as set out in the Court’s April 7, 2021 Order.11

                                 CERTIFICATE OF CONFERENCE

        On May 12, 2021, Attorney Kenneth A. Valls, counsel for defendants, contacted the AUSA

Chanmealea Thou, who advised that she was unopposed to the motion.


                                                    Respectfully submitted,


                                                    VALLS & MARROQUIN LLP
                                                    6557 Metro Court, Suite 2
                                                    Laredo, Texas 78041
                                                    (956) 602-0699 (Tel)
                                                    (956) 602-0715 (Fax)

                                           By:      /s/ Kenneth A. Valls
                                                    Kenneth A. Valls
                                                    Email: kvalls@vallslaw.com
                                                    State Bar No. 20435615
                                                    Federal ID No. 13056
                                                    Attorney in Charge for Defendants

                                                    JENNIFER B. LOWERY
                                                    Acting United States Attorney
                                                    Southern District of Texas


9
  Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021).
10
   Id.
11
   Dkt. No. 14.
                                                   Page 3 of 4
     Case 5:21-cv-00007 Document 17 Filed on 05/19/21 in TXSD Page 4 of 4

                                     By:     s/ Chanmealea Thou ________________
                                            CHANMEALEA THOU
                                            Assistant United States Attorney
                                            Southern District of Texas No. 3596627
                                            California Bar No. 326469
                                            11204 McPherson Road, Suite 100A
                                            Laredo, Texas 78045
                                            Telephone: (956) 721-4977
                                            Facsimile: (956) 992-9425
                                            E-mail: Chanmealea.Thou2@usdoj.gov
                                            Attorney- in-Charge




                               CERTIFICATE OF SERVICE
       I hereby certify that on the 19th day of May 2021 a true and correct copy of the foregoing
has been served pursuant to the ECMF filing procedures on all parties and counsel identified on
the ECMF filing for this case.


                                            /s/ Kenneth A. Valls
                                            Kenneth A. Valls




                                           Page 4 of 4
